Final order unanimously affirmed, without costs. Subdivision (e) of section 7 of the Building Zone Resolution, enacted July 25, 1916, was amended December 21, 1917. It authorized the board of appeals to permit “in a business district the erection or extension of a garage * * * in any portion of a street between two intersecting streets in which portion there exists a garage for more than five motor vehicles * * * at the time of the passage of this resolution.”* That time, we are constrained to hold, was when the amendment was adopted, namely, December 21, 1917, on which date there is no dispute that there was an existing garage between the streets here in question. Present — Kelly, P. J., Rich, Manning, Young and Kapper, JJ.

 See Minutes Bd. Est. & Apport. City of New York 1916, vol. 5, pp. 4245, 4246; Id. 1917, vol. 8, p. 7422; Cosby’s Code of Ordinances (Anno. 1922), pp. 585, 586. —[Rep.